Case 7:19-mj-06790-UA Document1 Filed 07/23/19 Page 1 of 3

   

MATHEW ANDREWS
Assistant United States Attorney

Before: THE HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

we ee ee eee x
UNITED STATES OF AMERICA, COMPLAINT | OQ MOO o-t GO
-V.- : Violation of
18 U.S.C. § 1709
JUWAN CAESAR,
COUNTY OF OFFENSE:

Defendant. : WESTCHESTER

ween ee ee ee ee ee eee eee ee ee ee eee eee xX

SOUTHERN DISTRICT OF NEW YORK, ss.:

ANGELA FLORA, being duly sworn, deposes and says that she is a Special
Agent with the United States Postal Service (“USPS”), Office of Inspector Generai (“USPS-

OIG”), and charges as follows:

COUNT ONE
(Theft of Mail by a Postal Employee)

1. From at least in or about July 8, 2019, in the Southern District of New
York and elsewhere, JUWAN CAESAR, the defendant, being a Postal Service and employee,
knowinely did embezzle letters, postal cards, packages, bags, and mail, and articles and things
contained therein entrusted to him and which came into his possession intended to be conveyed
by mail, and carried and delivered by a carrier, messenger, agent, and other person employed in
any department of the Postal Service, and forwarded through and delivered from any post office
and station thereof established by authority of the Postmaster General or of the Postal Service,
and did steal, abstract, and remove from such letters, packages, bags, and mail, articles and
things contained therein, to wit, CAESAR, while working as a Postal employee at the Tarrytown
Post Office, removed and stole articles contained within envelopes, all of which were intended
to be conveyed by mail. .

(Title 18, United States Code, Section 1709.)

 
Case 7:19-mj-06790-UA Document1 Filed 07/23/19 Page 2 of 3

‘The bases for my knowledge and for the foregoing charge are, in part, as follows:

2. Lam a Special Agent with USPS-OJG and have been so employed since
July 2016, I was previously employed as a Special Agent with the Drug Enforcement
Administration from June 2004 through September 2013, as a Special Agent with USPS-OIG
from September 2013 through December 2014, and as a Special Agent with the Food and Drug
Administration, Office of Criminal Investigation, from December 2014 through July 2016. In
my current position, I investigate violations of federal criminal laws, including violations of Title
18, United States Code, Section 1709. This affidavit is based upon my personal participation in
the investigation of this matter, my conversations with law enforcement agents, witnesses and
others, as well as my examination of reports and records. This affidavit is also based upon
surveillance that I conducted of the activities of JUWAN CAESAR, the defendant, at the
Tarrytown Post Office. Because this affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts that I have learned during the course
of my investigation. Where the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported in substance and in part, except
where otherwise indicated.

“ 3. From my review of records kept by the USPS, I have learned, among other
things, that JUWAN CAESAR, the defendant, has been a USPS employee since on or about
September 3, 2016. CAESAR currently works at the Tarrytown Post Office as a two-ton truck
driver. His responsibilities include, among other things, collecting mail from collection boxes
located throughout the Tarrytown area.

4. Based on my review of records of the USPS, I know that in or about
December 2018, the USPS-OIG complaint hotline and the United States Postal Inspection
Service began receiving complaints from approximately 40 individuals living or working in the
Tarrytown area (the “Victims”). The Victims reported that checks that they had sent via mail
were either missing, being altered, or being cashed by someone other than the intended
recipients. Several of the Victims further reported that their bank accounts had apparently been
compromised, as someone was using their accounts to write fraudulent checks.

5. On or about July 2, 2019, a USPS technical operations officer installed
video surveillance in the USPS truck that JTUWAN CAESAR, the defendant, uses as part of his
official duties at USPS. I have reviewed some of the video surveillance footage. Based on my
review, | have learned, among other things, the following:

a. On or about July 8, 2019, while he was working, CAESAR was
captured on video looking through mail, holding envelopes up to a light located in the back of
the USPS truck, and placing several of these envelopes to the side. Thereafter, the surveillance
shows CAESAR exiting the truck with several envelopes in his hand. Based on my training and
experience, I know that, as a two-ton truck driver, CAESAR’s responsibilities do not include
sorting mail. Instead, USPS employees, like CAESAR, are instructed to simply collect mail and

place it in the truck.
Case 7:19-mj-06790-UA Document1 Filed 07/23/19 Page 3 of 3

b. Thereafter, on or about July 17, 2019, while he was working,
CAESAR was captured on video looking through mail, holding envelopes up to a light located in
the back of the USPS truck, and placing several of these envelopes to the side. He later takes the
envelopes, stuffs them into his pants, and walks out of the USPS truck.

c. The next day, on or about July 18, 2019, while he was working,
CAESAR was captured on video looking through mail and placing several of these envelopes to
the side. He then takes the envelopes and place them under a visor on the driver’s side of the
vehicle. The surveillance later shows CAESAR taking the envelopes. He attempts to place the
envelopes into his pants’ pocket, but instead places them into his jacket pocket, and walks out of
the USPS truck.

6. On Or about July 22, 2019, law enforcement officers arrested JUWAN
CAESAR, the defendant in Tarrytown, New York, after he left the Post Office at which he
worked. Following his arrest, I participated in an interview of CAESAR. The interview was
video-recorded. After waiving his Miranda rights and agreeing to speak with law enforcement
officers, CAESAR stated, among other things, in sum and substance, that he had been stealing
mail since January 2019.

7. Based on the foregoing, I believe there is probable cause to believe that
JUWAN CAESAR, the defendant, is stealing mail, which he was responsible for collecting.

WHEREFORE, deponent prays that JUWAN CAESAR, the defendant, be imprisoned or

bailed, as the case may be.

AAIGELA FLORA 7
Special Agent

United States Postal Service
Office of Inspector General

Sworn to before me this

ot

 

23'4 day of July, 2019, (
SO ay ,
if A
Sod TN Ve
YA ed A, Ce Me ALE Be “
“THE HONORABLE TakG reat

UNITED STATES AGISTRATE JUDGE
SOUTHERN DISTRICT OF'NEW YORK
